 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   ERICKA GONZALEZ,                                 Case No. 1:18-cv-01531-DAD-BAM
11                      Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                      REGARDING PLAINTIFF’S MOTION TO
12          v.                                        REMAND
13   GENERAL INSURANCE COMPANY OF                     (Doc. No. 7)
     AMERICA,
14
                        Defendants
15                                                    FOURTEEN-DAY DEADLINE
16

17          This matter is before the Court on Plaintiff Ericka Gonzalez’ (“Plaintiff”) motion to

18   remand. (Doc. No. 7.) The motion was referred to the undersigned for issuance of findings and

19   recommendations pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(a). The Court

20   deemed the matter suitable for resolution without oral argument and vacated the hearing set for

21   February 8, 2019. Local Rule 230(g). Having considered the parties’ briefing, and for the

22   reasons that follow, the Court recommends that Plaintiff’s motion to remand be granted, and the

23   request for attorneys’ fees be denied.

24                                            BACKGROUND

25          In the complaint, Plaintiff alleges that she was insured under an insurance policy issued by

26   Defendant General Insurance Company of America (“Defendant”) for all risks of loss at her home

27   located at 5600 Geer Road, Turlock, California. On July 4, 2016, while the policy was in effect, a

28   barn structure on the property burned down, along with Plaintiff’s personal items inside. Plaintiff
                                                     1
 1   promptly provided notice of the loss to Defendant. (Doc. No. 1-1, Complaint at ¶¶ 5-7.) Plaintiff

 2   contends that Defendant unreasonably delayed payment of benefits and failed to pay benefits due

 3   under the policy. (Id. at ¶ 11.) Plaintiff also contends that Defendant breached the covenant of

 4   good faith and fair dealing by depriving her of benefits under the policy. (Id. at ¶¶ 10-16.) As

 5   relief, Plaintiff seeks “general, special, economic, and consequential damages,” “attorneys’ and

 6   expert fees” and “exemplary damages.” (Doc. No. 1-1, Complaint at Prayer.)

 7            Plaintiff’s complaint was filed in Stanislaus County Superior Court on September 28,

 8   2018. On November 2, 2018, Defendant removed the case to this federal court based on diversity

 9   jurisdiction, asserting that Plaintiff and Defendant are citizens of different states and there is at

10   least $75,000 in controversy. (Doc. No. 1 at ¶¶ 4-12.) On December 27, 2018, Plaintiff filed the

11   instant motion to remand this case to state court, contending that Defendant has failed to establish

12   that the amount in controversy exceeds $75,000, as required by 28 U.S.C. § 1332. Plaintiff also

13   seeks an award of fees and costs incurred for the motion to remand. (Doc. No. 7.) On January

14   22, 2019, Defendant filed an opposition, and Plaintiff replied on February 1, 2019. (Doc. Nos. 8,

15   12.)

16                                          LEGAL STANDARD

17            Removal of a state action may be based on either diversity jurisdiction or federal question

18   jurisdiction. City of Chicago v. Int’l College of Surgeons, 552 U.S. 156, 163 (1997); Caterpillar

19   Inc. v. Williams, 482 U.S. 386, 392 (1987); Jordan v. Nationstar Mortgage, LLC, 781 F.3d 1178,

20   1181 (9th Cir. 2015). Diversity jurisdiction under § 1332(a) grants original jurisdiction to a
21   district court when there is both complete diversity of citizenship and an amount-in-controversy

22   exceeding $75,000. See 28 U.S.C. § 1332(a). In a case that has been removed from state court on

23   the basis of diversity jurisdiction, the defendant has the burden to prove, by a preponderance of

24   the evidence, that removal is proper. Geographic Expeditions, 599 F.3d 1102, 1106–07 (9th Cir.

25   2010); Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009) (noting defendant

26   always has the burden of establishing that removal is proper). Federal courts “strictly construe
27   the removal statute against removal jurisdiction.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir.

28   1992).
                                                      2
 1                                             DISCUSSION

 2          There is no dispute that complete diversity exists between the parties. Plaintiff therefore

 3   seeks remand on the basis that Defendant has not established the amount in controversy. Where,

 4   as here, the amount in controversy is not clear from the plaintiff’s complaint, the burden is on the

 5   defendant to establish, by a preponderance of the evidence, that the amount in controversy

 6   exceeds $75,000. Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

 7   “Under this burden, the defendant must provide evidence establishing that it is ‘more likely than

 8   not’ that the amount in controversy exceeds [$75,000].” Id.

 9          Here, Defendant contends that the aggregation of Plaintiff’s claimed contract damages,

10   attorneys’ fees and punitive damages, coupled with Plaintiff’s refusal to stipulate to damages less

11   than $75,000, presents an amount in controversy in excess of the jurisdictional threshold. The

12   Court addresses each matter in turn below.

13          1.      Contract Damages

14          Plaintiff alleges that at the time she filed the complaint in state court, Defendant owed her

15   approximately $82,000 in policy benefits. (Doc. No. 7-1 at 4-5.) However, Plaintiff also alleges

16   that by October 6, 2018, almost one month before removal, Defendant issued Plaintiff a check for

17   $60,817.14 toward the outstanding amount, thereby reducing the contract damages at issue to

18   approximately $21,000. (Id. at 5.)

19          Defendant does not dispute the amount of contract damages at issue, nor that it does not

20   meet the $75,000 threshold. (Doc. No. 8 at 4-5.) Instead, Defendant asserts that the claimed
21   attorneys’ fees and punitive damages in aggregation with the $21,000 in policy benefits pushes

22   the amount in controversy beyond the $75,000 threshold.

23          2.      Attorneys’ Fees

24          Plaintiff seeks attorney’s fees incurred to obtain policy benefits. Under California law,

25   such attorney’s fees may be recovered as compensatory damages. See Brandt v. Superior Court,

26   37 Cal.3d 813, 817, 210 Cal.Rptr. 211, 693 P.2d 796 (1985) (stating that “‘when the insurer’s
27   conduct is unreasonable, a plaintiff is allowed to recover for all detriment proximately resulting

28   from the insurer’s bad faith, which detriment ... includes those attorney’s fees that were incurred
                                                      3
 1   to obtain the policy benefits and that would not have been incurred but for the insurer’s tortious

 2   conduct’”); Conrad Assocs. v. Hartford Acc. & Indem. Co., 994 F.Supp. 1196, 1199 (N.D. Cal.

 3   1998) (“California law permits recovery of attorney’s fees incurred by the insured in obtaining

 4   the benefits due under the policy when the insurer’s conduct in withholding benefits was

 5   tortious”), (citing Brandt, 37 Cal.3d at 816-19). However, only those fees attributable to an

 6   attorney’s efforts in obtaining benefits due are recoverable. “Fees attributable to obtaining any

 7   portion of the plaintiff’s award which exceeds the amount due under the policy are not

 8   recoverable.” Brandt, 693 P.2d at 800. It is well established that these “Brandt fees” are included

 9   in a calculation of the amount in controversy. Conrad, 994 F.Supp. at 1199; James Dickey, Inc. v.

10   Alterra America Ins. Co., 2015 WL 4537732, *3 (C.D. Cal. July 27, 2015) (finding that court

11   may consider Brandt fees when assessing the amount in controversy).

12          Defendant argues that in litigating this case through trial, Plaintiff is likely to accrue

13   claimed fees in excess of $75,000, let alone in excess of the $54,000 difference between $75,000

14   and the $21,000 in claimed policy benefits. Defendant asserts that this conclusion is supported by

15   Plaintiff’s counsel’s own declaration in support of the motion to remand, because the attorney

16   who drafted the motion “bills at the rate of $500 (ECF 7-2, ¶ 5) and anticipates 10 hours of work

17   on the instant motion alone (ECF 7-2, ¶ 5.).” (Doc. No. 8 at 6.) Defendant also asserts that the

18   attorney who drafted the motion is not even lead counsel in this matter, and it is reasonable to

19   conclude that the other attorneys identified in the caption would charge at even higher rates.

20   Defendant therefore contends that “even using an hourly rate of $500 and a conservative estimate
21   of 500 hours of work through trial, plaintiff’s attorneys’ fees would total $250,000. If plaintiff’s

22   counsel only spent 30% of those hours seeking policy benefits, the resulting Brandt fee claim

23   alone would equal the $75,000 jurisdictional minimum.” (Id.)

24          In reply, Plaintiff asserts that Defendant provides no supporting factual basis for the claim

25   that Brandt fees would be in excess of $75,000. Plaintiff argues that Defendant submits no

26   declaration from Plaintiff’s counsel as to whether there are lower-billing-rate attorneys who will
27   work on the case and that Defendant’s assertion regarding billable time and hourly rates is

28   improper speculation. Plaintiff also argues that it is Defendant’s “pure speculation that plaintiff’s
                                                      4
 1   Brandt claim will be based on the billing rate, as opposed to a reasonable rate, or some other

 2   calculation, and it is likewise [Defendant’s] pure speculation that the hours attributable to

 3   collection of policy benefits (the only attorneys’ hours as to which fees may be available under

 4   Brandt) will approach the jurisdictional limit.” (Doc. No. 12 at 3.)

 5          The Court finds Plaintiff’s argument persuasive. Defendant’s assertions and calculations

 6   regarding Brandt fees in this action are merely speculative, and there is no factual basis to support

 7   its conclusions. This is particularly true given that Defendant has not provided information to

 8   support relevant fee awards in other cases or other information supporting the purported $500 per

 9   hour billing rate. “[A] court cannot rely on speculation when including attorneys’ fees for

10   purposes of determining whether the jurisdictional amount is met.” Steenhuyse v. UBS Fin.

11   Servs., Inc., 317 F. Supp. 3d 1062, 1072 (N.D. Cal. 2018); Matheson v. Progressive Specialty Ins.

12   Co., 319 F.3d 1089, 1090–91 (9th Cir. 2003) (finding conclusory allegations as to the amount in

13   controversy insufficient). See also Hembree v. Allstate Ins. Co., No. CV1207119MWFSHX,

14   2012 WL 12884890, at *2 (C.D. Cal. Oct. 19, 2012) (“If the amount in controversy is not clear on

15   the face of the complaint, however, defendant must do more than point to a state law that might

16   allow recovery above the jurisdictional minimum. Rather, the defendant must submit summary-

17   judgment-type evidence to establish that the actual amount in controversy exceeds $75,000.”)

18          3.      Punitive Damages

19          Plaintiff seeks punitive damages. In California, a plaintiff may recover punitive damages

20   for insurance bad faith claims, and such damages are included in calculating the jurisdictional
21   amount in controversy. Conrad, 994 F. Supp. at 1200; Gibson v. Chrysler Corp., 261 F.3d 927,

22   945 (9th Cir. 2001) (“It is well established that punitive damages are part of the amount in

23   controversy in a civil action.”). “To establish probable punitive damages, defendant may

24   introduce evidence of jury verdicts in cases involving analogous facts.” Simmons v. PCR

25   Technology, 209 F.Supp.2d 1029, 1033 (N.D. Cal. 2002); see also Sley v. USAA Cas. Ins. Co.,

26   No. 5:16-CV-04882-HRL, 2017 WL 2114773, at *3 (N.D. Cal. May 16, 2017) (rejecting
27   evidence of 3 large jury verdicts punitive damages because defendant had “not presented the

28   court with any facts that might warrant [such] a large punitive damages award in this case.”)
                                                      5
 1          Defendant argues that applying even a modest multiplier to the actual damages award to

 2   arrive at a punitive damage amount would push the amount in controversy over the jurisdictional

 3   threshold. Defendant suggests that a punitive damage multiplier of only three times the $21,000

 4   in claimed policy benefits would result in a punitive damages award of $62,000. Defendant

 5   concludes that “the claimed punitive damages, combined with the claimed policy benefits and

 6   attorneys’ fees, show an amount in controversy easily in excess of $75,000.” (Doc. No. 8 at 6.)

 7          But, like in Conrad, the Court “has not been presented with any facts that would support

 8   an award of punitive damages in this case. Defendant's burden cannot be met simply by pointing

 9   out that the complaint seeks punitive damages and that any damages awarded under such a claim

10   could total a large sum of money, particularly in light of the high burden that must be met in order

11   for a plaintiff even to be eligible for receipt of discretionary punitive damages.” Conrad, 994 F.

12   Supp. at 1201. Defendant has not introduced evidence of jury verdicts in similar cases or

13   explained how the facts in this case might warrant large probable punitive damages or any other

14   facts to support a large punitive damages award. Merely stating that a complaint seeks punitive

15   damages, which may ultimately be a large sum of money, does not satisfy Defendant’s burden.

16   Conrad, 994 F. Supp. at 1201.

17          4.      Plaintiff’s Refusal to Stipulate

18          Defendant contends, in part, that the amount in controversy is met because Plaintiff

19   refused to stipulate that she was seeking less than $75,000 in damages. However, “a plaintiff’s

20   refusal to stipulate that the amount in controversy is below the necessary threshold is not
21   sufficient to establish the requirement.” Daley v. Walmart Stores, Inc., No. SA CV 18-0518-

22   DOC (GJSx), 2018 WL 3104630, at *4 (C.D. Cal. June 21, 2018); Rosen v. Evanston Ins. Co.,

23   No. 2:16-cv-01061-KJM-CKD, 2016 WL 4702435, at *2 (E.D. Cal. Sept. 8, 2016) (citing cases

24   declining to find a refusal to stipulate to damages below the jurisdictional amount persuasive;

25   finding “jurisdiction is not established simply because a plaintiff does not confirm its claims do

26   not exceed the jurisdictional amount, for a lack of explicit confirmation does not conclusively
27   establish the amount in controversy is met”); McDaniel v. Mondelez Glob., LLC, Civ. No. 2:14-

28   898 WBS AC, 2014 WL 2987314, at *2 n. 4 (E.D. Cal. July 1, 2014) (noting courts accord little
                                                       6
 1   weight to such stipulations to the jurisdictional amount prepared after removal); see also Conrad,

 2   994 F.Supp. at 1199 (finding defendant’s assertion that it was conclusively established that the

 3   amount in controversy exceeded $75,000 by plaintiff’s refusal to stipulate that the case was not

 4   worth $75,000 not convincing).

 5          “Federal jurisdiction must be rejected if there is any doubt as to the right of removal in the

 6   first instance.” Gaus, 980 F.2d at 566 (citations omitted). For the reasons stated, the Court finds

 7   that Defendant has not satisfied its burden to establish the jurisdictional amount in controversy.

 8   Accordingly, the Court will recommend that Plaintiff’s motion to remand be granted.

 9                                REQUEST FOR ATTORNEYS’ FEES

10          In conjunction with the motion to remand, Plaintiff moves for the costs and attorneys' fees

11   incurred in preparing the motion in the amount of $5,000. (Doc. No. 7 at 5-7; Doc. No. 7-2,

12   Declaration of Yasmeen Omidi at ¶ 5.) A court remanding a case to state court has discretion to

13   order the defendant to pay the plaintiff's costs and fees. 28 U.S.C. § 1447(c) (“An order

14   remanding the case may require payment of just costs and any actual expenses, including attorney

15   fees, incurred as a result of the removal.”). “Absent unusual circumstances, courts may award

16   attorney’s fees under § 1447(c) only where the removing party lacked an objectively reasonable

17   basis for seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141, 126 S.Ct. 704,

18   163 L.Ed.2d 547 (2005). “[W]hen an objectively reasonable basis exists, fees should be denied.”

19   Id.

20          The Court finds that Defendant had an objectively reasonable basis for seeking removal.
21   Plaintiff’s request for policy benefits, attorneys’ fees and punitive damages, along with her earlier

22   refusal to stipulate to recovery below the amount-in-controversy, provided an objectively

23   reasonable basis for Defendant to believe that it could meet its burden to establish that the

24   jurisdictional amount in controversy had been met. That Defendant failed to carry its burden does

25   not mean that it lacked an objectively reasonable basis to remove. See Gardner v. UICI, 508 F.3d

26   559, 562 (9th Cir. 2007) (“Under Martin, however, whether a removal is improper is not
27   dispositive in determining whether fees should be awarded under 28 U.S.C. § 1447(c).”).

28   Accordingly, the Court will recommend that Plaintiff’s request for fees and costs incurred in
                                                      7
 1   bringing the motion to remand be denied.

 2                           CONCLUSION AND RECOMMENDATION

 3          Based on the foregoing, IT IS HEREBY RECOMMENDED as follows:

 4          1.      Plaintiff’s motion to remand be GRANTED;

 5          2.      Plaintiff’s request for attorneys’ fees and costs be DENIED.

 6          These Findings and Recommendations will be submitted to the United States District

 7   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

 8   fourteen (14) days after being served with these Findings and Recommendations, the parties may

 9   file written objections with the Court.    The document should be captioned “Objections to

10   Magistrate Judge’s Findings and Recommendations.” The parties are advised that failure to file

11   objections within the specified time may result in the waiver of the “right to challenge the

12   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

13   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

14
     IT IS SO ORDERED.
15

16      Dated:     February 20, 2019                         /s/ Barbara   A. McAuliffe       _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                     8
